Exhibit 10.2.15

CHANGE IN CONTROL SEVERANCE AGREEMENT

This Change in Control Severance Agreement is entered into on this 24th day of
April 2017 (this “Agreement”) by and between Gogo Inc., a Delaware corporation
(“the Company”), and Barry Rowan (“Executive”). Certain capitalized terms used
herein have the meanings given to them in Section 16 hereof.

RECITALS:

WHEREAS, the Board of Directors of the Company (the “Board”) considers the
maintenance of a sound management to be essential to protecting and enhancing
the best interests of the Company and its stockholders and, in this connection,
recognizes that the possibility of a Change in Control may exist from time to
time, and that this possibility, and the uncertainty and questions it may raise
among management, may result in the departure or distraction of management
personnel to the detriment of Gogo and its stockholders; and

WHEREAS, the Board has determined that appropriate steps should be taken to
encourage the continued attention and dedication of members of management of the
Company and its Subsidiaries to their assigned duties without the distraction
which may arise from the possibility of a Change in Control.

AGREEMENT:

In consideration of the mutual covenants contained herein, the parties agree as
follows:

1. At-Will Employment. The Company and Executive acknowledge that the
Executive’s employment is and shall continue to be at-will, as defined under
applicable law. If the Executive’s employment terminates for any reason, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement or the Employment
Agreement, or as may otherwise be established under the then-existing employee
benefit plans or policies of the Company and its Subsidiaries at the time of
termination.



--------------------------------------------------------------------------------

2. Change in Control and Severance Benefits.

(a) Severance Payments. If Executive’s employment is terminated as a result of a
Qualifying Termination, the Company shall pay Executive an amount equal to the
sum of (i) twelve (12) months of Executive’s Base Salary, pursuant to Section
9(a) of the Employment Agreement (the “Basic Separation Payment”), and (ii) six
(6) months of Executive’s Base Salary plus an amount equal to the product of (x)
1/12 of Executive’s Target Bonus and (y) the number of months in the Severance
Period (the, “Additional Payment”). Notwithstanding anything to the contrary in
the Employment Agreement, the Company shall pay the Additional Payment together
with the Basic Separation Payment (collectively, the “Severance Payment”), in
cash in a single lump sum payment, within ten (10) days following the Date of
Termination. In addition, during the eighteen (18) months following the Date of
Termination or, if a shorter period, the maximum period permitted by law, should
Executive timely elect to continue coverage pursuant to COBRA, the Company
agrees to reimburse Executive for the COBRA premiums due to maintain health
insurance coverage that is substantially equivalent to that which he or she
received immediately prior to Executive’s termination (the “COBRA Payments”).
The Company shall also pay Executive (A) any salary earned but unpaid prior to
termination and all accrued but unused paid time off or vacation, (B) any
business or reimbursable relocation expenses incurred but not reimbursed as of
the Date of Termination in accordance with the applicable business expense
reimbursement policy of the Company, effective on the Date of Termination, and
(C) any award under the Annual Bonus Plan that has been approved by the
Company’s Chief Executive Officer and the Compensation Committee of the Board
but not paid prior to termination.

(b) Award Acceleration. If Executive’s employment is terminated as a result of a
Qualifying Termination, then (i) the vesting of each Award that vests based on
continued service, and the exercisability of each such Award that is a stock
option, shall be automatically accelerated in full as of the Date of Termination
and (ii) each Award that vests based on performance shall remain outstanding
through the normal performance vesting date thereof (or, in the case of each
such Award that is a stock option, until the 90th day following such normal
performance vesting date) and shall vest and/or be forfeited based on the
satisfaction of the applicable performance goals to the same extent as if the
undersigned’s services to the Company had not ended (provided that, to the
extent any such Award is subject to both performance and service-based vesting,
the service-based vesting shall be automatically accelerated in full as of the
Date



--------------------------------------------------------------------------------

of Termination). The Award shall continue to be exercisable in accordance with
the Executive’s Award Agreement, and, with respect to Awards other than stock
options and restricted stock awards, will be settled upon vesting to the extent
such accelerated settlement is permitted by Section 409A of the Code or, if not
so permitted, on the scheduled settlement date in accordance with the
Executive’s Award Agreement, including in each case without any limitation any
provisions that provide that in connection with a Change in Control, an Award
may be surrendered and cancelled in exchange for a cash payment.

(c) Other Termination. If the Executive’s employment terminates other than as a
result of a Qualifying Termination, the Executive shall not be entitled to
receive severance or other benefits hereunder, but may be eligible for such
severance and benefits (if any) as may then be available under the Employment
Agreement and the then-existing severance and benefit plans and policies of the
Company and its Subsidiaries.

(d) No Mitigation Requirement. The Executive shall not be required to mitigate
the amount provided for in this section by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
section be reduced by the amount of any compensation earned by the Executive as
the result of employment by another employer, or by any set-off, counterclaim,
recoupment, or other claim, right or action the Company may have against the
Executive.

3. Notices. All notices, reports, records or other communications which are
required or permitted to be given to the parties under this Agreement shall be
sufficient in all respects if given in writing and delivered in person, by
telecopy, by overnight courier, or by registered or certified mail, postage
prepaid, return receipt requested, to the Company at its corporate headquarters
to the attention of the Corporate Secretary and to the Executive at the home
address most recently provided by Executive to the Company, or, in the case of
either party, to such other address as such party may have given to the other by
notice pursuant to this Section 3. Notice shall be deemed given on the date of
delivery, in the case of personal delivery or telecopy, or on the delivery or
refusal date, as specified on the return receipt, in the case of overnight
courier or registered or certified mail. Any termination by the Company or any
of its Subsidiaries for Cause or by Executive for Good Reason shall be
communicated by a notice of termination (“Notice of Termination”) to the other
party given in accordance with this Agreement. Such notice



--------------------------------------------------------------------------------

shall indicate the specific termination provision in this Agreement relied upon
and shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination under the provision so indicated. The failure by
the Company or Executive to include in the notice any fact or circumstance which
contributes to a showing of Cause or Good Reason, respectively, shall not waive
any right of the Company or the Executive, as the case may be, hereunder, or
preclude the Company or the Executive, as the case may be, from asserting such
fact or circumstance in enforcing its or his or her rights hereunder.

4. Limitation of Benefits.

(a) If upon a Change in Control, any of the payments and benefits provided for
under this Agreement or any other agreement or arrangement between the Company
or their respective affiliates and the Executive (“Payments”) would constitute a
“parachute payment” within the meaning of section 280G of the Code (a “Parachute
Payment”), then, if and solely to the extent that reducing the benefits payable
hereunder, would result in the Executive receiving a greater amount, on an
after-tax basis, taking into account any excise tax imposed pursuant to section
4999 of the Code (the “Excise Tax”) and all applicable income, employment and
other taxes payable on such amounts, the amounts payable hereunder shall be
reduced or eliminated, as the case may be, so that the total amount of Parachute
Payments received by the Executive would result in no portion of the Payments
being subject to the Excise Tax.

(b) Any such reduction in the amount of compensation or benefits effected
pursuant to this Section 4 shall first come from the Additional Payment and
then, in order and in each case, solely to the extent necessary, from the Basic
Separation Payment, the COBRA Payments and the benefit of the option
acceleration provided in Section 2(b).

5. Restrictive Covenants. Notwithstanding anything to the contrary in this
Agreement, Sections 4, 5, 6 and 7 of the Executive’s Employment Agreement shall
remain in full force and effect.

6. Further Assurances. The parties shall cooperate fully with each other and
execute such further instruments, documents and agreements, and shall give such
further written assurances, as may be reasonably requested by one another to
better evidence and reflect the transactions described herein and contemplated
hereby and to carry into effect the intent and purposes of this Agreement.



--------------------------------------------------------------------------------

7. Applicable Law. This Agreement shall be governed by and construed in
accordance with internal laws, but not the conflicts of law rules, of the State
of Illinois.

8. Arbitration.

(a) Any dispute arising in connection with this Agreement shall be submitted to
final and binding arbitration. Judgment upon any award rendered by arbitration
may be entered in any court having jurisdiction thereof.

(b) The arbitrator shall be selected by the mutual agreement of the parties. Any
arbitrator selected shall be a professional having at least ten years of
experience in labor or employment related practice areas. If the amount in
dispute exceeds $250,000, the parties shall select, by mutual agreement, a panel
of three arbitrators, rather than one arbitrator, to resolve the dispute.

(c) The arbitration shall be conducted in Chicago, Illinois (unless the
corporate headquarters of the Company shall have been moved to another location,
in which case the arbitration shall be conducted in such location). Reasonable
discovery shall be permitted as determined by the arbitrator or arbitrators.
Both parties to an arbitration shall have the right to be represented by
counsel. The Company shall be responsible for paying all administrative fees,
costs and expenses associated with the arbitration, including filing fees, the
arbitrator’s fees, and the expense of the arbitration proceedings, with all
other costs and attorneys’ fees to be paid by the party incurring such costs and
fees (subject to any reimbursement pursuant to Section 9).

(d) Except as otherwise provided herein, this arbitration procedure is the
exclusive remedy for any contractual, non-contractual or statutory claim of any
kind, including claims arising under federal, state and local statutory law,
including, but not limited to, the Age Discrimination in Employment Act of 1967,
29 U.S.C. § 621 et seq.; Title VII of the Civil Rights Act of 1964, 42 U.S.C. §
2000e et seq.; the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.;
the Employee Retirement Income Security Act, 29 U.S.C. § 1001 et seq.; the
Illinois Human Rights Act, 75 ILCS § 5/1-101 et seq.; and common law or
equitable claims alleging breach of contract, defamation, fraud, outrageous
conduct, promissory estoppel, violation of public policy, wrongful discharge or
any other tort, contract or equitable theory. Executive agrees to exhaust any
and all internal dispute resolution procedures established by the Company prior
to pursuing arbitration under this Agreement.



--------------------------------------------------------------------------------

9. Reimbursement of Legal Expenses. If any contest or dispute shall arise
between the Company and the Executive regarding any provision of this Agreement,
the Company shall reimburse the Executive for all legal fees and expenses
reasonably incurred by the Executive in connection with such contest or dispute,
but only if the Executive prevails to a substantial extent with respect to at
least one of Executive’s material claims brought and pursued in connection with
such contest or dispute. Such reimbursement shall be made as soon as practicable
following the resolution of such contest or dispute (whether or not appealed) to
the extent the Company receives written evidence of such fees and expenses. Any
such reimbursements or expenses shall be paid not later than as soon as
practicable following the resolution of the dispute but in no event later than
the end of the first taxable year of the Executive in which the Company and the
Executive enter into a legally binding settlement of such dispute, the Company
concedes that the amount is payable, or the Company is required to make such
payment pursuant to a final and nonappealable judgment or other binding
decision.

10. Severability. If any provision of this Agreement shall be held by any Court
of competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect, but the enforceability of all other provisions
of this Agreement shall be unimpaired.

11. Binding Agreement. Executive shall not delegate or assign any of Executive’s
rights or obligations under this Agreement; provided, however, that the terms of
this Agreement and all rights of Executive hereunder shall inure to the benefit
of, and be enforceable by, Executive’s personal or legal representatives,
executors, administrators, successors, heirs, distributees, devisees and
legatees. The Company shall cause any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) or to all or substantially all of the Company’s business and/or
assets to assume the Company’s obligations under this Agreement and agree
expressly to perform the Company’s obligations under this Agreement in the same
manner and to the same extent as the Company would be required to perform such
obligations in the absence of a succession. For all purposes under this
Agreement, the term “Company” shall include any successor to the Company’s
business



--------------------------------------------------------------------------------

and/or assets which executes and delivers the assumption agreement described in
this section or which becomes bound by the terms of the Agreement by operation
of law or otherwise. This Agreement may be amended only by a written amendment
executed by both parties.

12. Effect on other Agreements and Benefits. Except to the extent expressly set
forth herein, any benefit or compensation to which Executive is entitled under
the Employment Agreement, any other agreement between Executive and the Company
or any of its Subsidiaries or any plan maintained by the Company or any of its
Subsidiaries in which the Executive participates or participated shall not be
modified or lessened in any way, but shall be payable according to the terms of
the applicable plan or agreement. Notwithstanding the foregoing, any severance
benefit received by Executive under this Agreement shall be in lieu of any
severance benefits to which the Executive would otherwise be entitled under the
Employment Agreement or any other severance policy or plan maintained by the
Company or any of its Subsidiaries.

13. Employment Taxes. All payments made pursuant to this Agreement shall be
subject to withholding of applicable income and employment taxes.

14. Section 409A. This Agreement is intended to comply with the requirements of
Section 409A of the Code, and shall be interpreted and construed consistently
with such intent. The payments to Executive pursuant to this Agreement are also
intended to be exempt from Section 409A of the Code to the maximum extent
possible. The amount referred to herein as the “Basic Separation Payment” is
intended to be exempt from being treated as deferred compensation under the
separation pay exemption pursuant to Treasury regulation §1.409A-1(b)(9). The
change in the time and form of payment of the Separation Payment from
installments as provided in the Employment Agreement to a lump sum payment as
provided herein is intended to comply with Section 409A in reliance on such
subsection of the regulations and, as applicable, Treasury regulation
§1.409A-3(c). The amount referred to herein as the “Additional Payment” is a new
legally binding right created pursuant to this Agreement and is intended to be
exempt from Section 409A of the Code as short-term deferral pursuant to Treasury
regulation §1.409A-1(b)(4). In the event the terms of this Agreement would
subject Executive to taxes or penalties under Section 409A of the Code (“409A
Penalties”), the Company and Executive shall cooperate diligently to amend the
terms of the Agreement to avoid such 409A Penalties, to the extent possible. To
the



--------------------------------------------------------------------------------

extent any amounts under this Agreement are payable by reference to Executive’s
“termination of employment,” such term shall be deemed to refer to Executive’s
“separation from service,” within the meaning of Section 409A of the Code.
Notwithstanding any other provision in this Agreement, if Executive is a
“specified employee,” as defined in Section 409A of the Code, as of the date of
Executive’s separation from service, then to the extent any amount payable under
this Agreement (i) constitutes the payment of nonqualified deferred
compensation, within the meaning of Section 409A of the Code, (ii) is payable
upon Executive’s separation from service and (iii) under the terms of this
Agreement would be payable prior to the six-month anniversary of Executive’s
separation from service, such payment shall be delayed until the earlier to
occur of (a) the six-month anniversary of the separation from service or (b) the
date of Executive’s death. Any amount of expenses eligible for reimbursement, or
in-kind benefit provided, during a calendar year shall not affect the amount of
expenses eligible for reimbursement, or in-kind benefit to be provided, during
any other calendar year. The right to any reimbursement or in-kind benefit
pursuant to this Agreement shall not be subject to liquidation or exchange for
any other benefit.

15. Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

16. Definitions. In addition to terms defined above and elsewhere in this
Agreement, the following terms shall have the meanings set forth below:

“Affiliate” means with respect to any Person, any other Person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such Person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto.

“Annual Bonus Plan” means the annual bonus plan established by the Board in
which members of management participate.

“Award” means any options or other equity incentives awarded to the Executive
under the Aircell Holdings Inc. Stock Option Plan, The 2013 Gogo Equity
Incentive Plan, The 2016 Gogo Equity Incentive Plan or any other plan
implemented by the Company (each a “Plan” and collectively the “Plans”).



--------------------------------------------------------------------------------

“Award Agreement” means the written agreement between the Company and the
Executive evidencing an Award under a Plan.

“Base Salary” means the Executive’s annual base salary paid or payable by the
Company or any of its Subsidiaries at the rate in effect (or required to be in
effect before any diminution that is a basis of the Executive’s termination for
Good Reason) on the Date of Termination.

“Cause” shall have the meaning ascribed to it in the Employment Agreement.

“Change in Control” means:

(i) the acquisition by any person, entity or “group” (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act), of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 50% or
more of either the then outstanding equity interests in the Company or the
combined voting power of the Company’s then outstanding voting securities,
excluding acquisitions by the Thorne Affiliates, as defined in the Stockholders’
Agreement; or

(ii) the consummation of a reorganization, merger or consolidation of the
Company or the sale of all or substantially all of the assets of the Company, in
each case with respect to which the Thorne Affiliates and any other persons who
held equity interests in the Company immediately prior to such reorganization,
merger, consolidation or sale do not immediately thereafter own, directly or
indirectly, 50% or more of the combined voting power of the then outstanding
securities of the surviving or resulting corporation or other entity.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Date of Termination” means (i) if the Executive’s employment is terminated by
the Company for Cause, or by the Executive for Good Reason, the date of receipt
of the Notice of Termination or such later date specified in the Notice of
Termination, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the date on which
the Company notifies the Executive of such



--------------------------------------------------------------------------------

termination, (iii) if the Executive resigns without Good Reason, the date on
which the Executive notifies the Company of such termination, and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of Executive or the 30th day after receipt of notice of Disability from
Executive, as the case may be. Notwithstanding the foregoing, in no event shall
the Date of Termination occur until the Executive experiences a “separation from
service” within the meaning of Section 409A of the Code, and the date on which
such separation from service occurs shall be the “Date of Termination.”

“Disability” means a condition such that the Executive by reason of physical or
mental disability becomes unable to perform his or her normal duties for more
than one hundred eighty (180) days in the aggregate (excluding infrequent or
temporary absence due to ordinary transitory illness) during any twelve-month
period.

“Employment Agreement” means the Employment Agreement, dated April 24, 2017
between Gogo LLC and Executive, and any other written agreement between
Executive and the Company or any of its Subsidiaries.

“Good Reason” means (i) a reduction by the Company or any of its Subsidiaries in
Executive’s Base Salary or in his or her Target Bonus; (ii) a material
diminution in the Executive’s position with the Company, such that the Executive
is required to perform duties and responsibilities following the Change in
Control which would have been assigned to a position that would have been below
the level of Vice President under the title structure in effect at the Company
immediately prior to the Change in Control; (iii) the relocation of Executive’s
principal place of employment to a geographic location greater than fifty
(50) miles from the Company’s headquarters immediately prior to the Change in
Control, (iv) the occurrence of a Change in Control in which the acquirer does
not assume the obligations of the Company or its Subsidiaries under the
Employment Agreement; and (v) any material failure by the Company or any
Subsidiary to pay the Executive any compensation when otherwise due under the
terms of the Employment Agreement; provided, however, that Executive may resign
for Good Reason only if (i) he or she has given the Company written notice of
its breach within 90 days of the date that the Executive discovers such breach
and (ii) the Company has not remedied such breach on or before the 30th day
following the Company’s receipt of such notice.



--------------------------------------------------------------------------------

“Person” means an individual, partnership, corporation, limited liability
company, joint stock company, unincorporated organization or association, trust,
joint venture, association or other similar entity, whether or not a legal
entity.

“Qualifying Termination” means:

(i) at any time within the period commencing on the date of the consummation of
a Change in Control and ending twenty-four (24) months thereafter, the
Executive’s employment is terminated (A) involuntarily for any reason other than
Cause, death or Disability or (B) by the Executive for Good Reason; or

(ii) at any time following the date the Company or any of its Affiliates enters
into an agreement with a third party and the consummation of the transactions
contemplated by such agreement would result in a Change in Control of the
Company and prior to the date of the consummation of the Change in Control
pursuant to such agreement, the Executive’s employment is terminated
(A) involuntarily for any reason other than Cause, death, or Disability or
(B) by the Executive for Good Reason; provided, however, that in the case of
each of clauses (A) and (B) the affected Executive demonstrates that such
termination or circumstance leading to such termination (1) was at the request
of a third party or any of their Affiliates with which the Company had entered
into such agreement contemplating a Change in Control; or (2) otherwise occurred
in connection with a Change in Control.

“Severance Period” shall mean eighteen (18) months.

“Stockholders’ Agreement” means the Stockholders’ Agreement, dated December 31,
2009, between the Company and the stockholders who are parties thereto, as
amended.

“Subsidiary” means any corporation or limited liability company in which the
Company, directly or indirectly, holds a majority of the voting power of such
entity’s outstanding shares of capital stock or membership interests.

“Target Bonus” means the target bonus, determined by multiplying an agreed-upon
percentage times Base Salary, for which Executive is eligible under the Annual
Bonus Plan at the percentage in effect (or required to be in effect before any
diminution that is a basis of the Executive’s termination for Good Reason) on
the Date of Termination.



--------------------------------------------------------------------------------

The parties have executed this Agreement on the date first above written,
effective as of the Effective Date.

 

COMPANY:        EXECUTIVE: GOGO INC.        Date:  

4/20/17

     Date: 4/20/17  

/s/ Michael Small

    

/s/ Barry Rowan

Title:       

 